Case: 4:20-cv-00317-SEP Doc. #: 202 Filed: 07/01/20 Page: 1 of 8 PageID #: 25119




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI


 FEDERAL TRADE COMMISSION,

                               Plaintiff,

                        v.

 PEABODY ENERGY CORPORATION,                            Civil Action No. 4:20-cv-00317-SEP

 and

 ARCH COAL, INC.

                               Defendants.


        MOTION OF NON-PARTY DTE ENERGY COMPANY FOR IN CAMERA
                     TREATMENT OF TRIAL EXHIBITS

       Pursuant to Paragraph 10 of the Modified Protective Order entered in the above-

captioned matter on April 3, 2010 (Dkt. No. 110), DTE Energy Company (“DTE”), which is a

non-party to this matter, respectfully requests that this Court grant in camera treatment for

certain competitively sensitive, highly confidential DTE materials. The documents were

produced and testimony provided pursuant to subpoenas issued by both the Federal Trade

Commission (“FTC”) and Defendants. The FTC notified DTE that it intends to introduce 12 of

DTE’s documents and one deposition transcript into evidence. See Exhibit 1 (Jun. 25, 2020

Email from J. Goodman). Defendants notified DTE that they intend to introduce nine of DTE’s

documents and one deposition transcript into evidence. See Exhibit 2 (Jun. 25, 2020 Email from

M. Schmitten). The confidential business information that DTE seeks to protect from public

disclosure satisfies the requirements for in camera treatment articulated in the Modified

Protective Order governing this case and Eighth Circuit case law.
Case: 4:20-cv-00317-SEP Doc. #: 202 Filed: 07/01/20 Page: 2 of 8 PageID #: 25120




                                           BACKGROUND

       This Court entered a Modified Protective Order on April 3, 2020 that governs the use and

protection of confidential material in this case. Paragraph 1 of the Modified Protective Order

defines “confidential material” as “any document or portion thereof that contains privileged

information, competitively sensitive information, or sensitive personal information.” Under

Paragraph 10 of the Modified Protective Order, prior to using any third party’s confidential

material in open court, a party must “provide advance notice to the…third party for purposes of

allowing that party to seek an order that the document or transcript be granted in camera

treatment.”

       DTE hereby seeks in camera treatment for the following 19 confidential documents and

one deposition transcript:

   Exhibit               Date                                 Description
 DX1500            1/9/2020             Confidential email and attachment relating to the
                                        proposed joint venture
 DX1501            11/16/2019           Confidential email and attachment relating to the
                                        proposed joint venture
 DX1502            6/21/2016            Confidential email and attachment relating to coal
                                        supply bids/negotiations
 DX1605            3/2020               Confidential presentation relating to coal and oil
                                        procurement
 DX1606            Undated              Confidential plant capacity utilization data
 DX1607            12/13/2019           Confidential email and attachment relating to the
                                        proposed joint venture
 DX1608            Undated              Confidential spreadsheet relating to coal supply
                                        bids/negotiations
 DX1609            12/13/2019           Confidential email and attachment relating to the
                                        proposed joint venture
 DX3017 /          4/17/2020            Confidential deposition transcript of David Hicks
 PX6010
 DX7060            11/16/2019           Confidential email and attachment relating to the
                                        proposed joint venture
 PX4294            5/25/2018            Confidential email and attachment relating to coal
                                        supply bids/negotiations
 PX4295            6/4/2018             Confidential email and attachment relating to coal
                                        supply bids/negotiations


                                                2
Case: 4:20-cv-00317-SEP Doc. #: 202 Filed: 07/01/20 Page: 3 of 8 PageID #: 25121




 PX4296            6/29/2018            Confidential email and attachment relating to coal
                                        supply bids/negotiations
 PX4297            6/19/2019            Confidential email and attachment relating to the
                                        proposed joint venture
 PX4298            7/1/2019             Confidential email relating to the proposed joint venture
 PX4299            7/24/2019            Confidential email relating to the proposed joint venture
 PX4300            7/30/2019            Confidential email and attachment relating to the
                                        proposed joint venture
 PX4301            9/20/2019            Confidential email and attachment relating to the
                                        proposed joint venture
 PX4302            9/9/2019             Confidential email and attachment relating to coal
                                        supply bids/negotiations
 PX4303            11/25/2019           Confidential email and attachment relating to the
                                        proposed joint venture

       These materials contain highly confidential information on DTE’s procurement strategies

(including DTE’s assessment of the proposed joint venture); business strategies; contract terms,

bids, and negotiations with suppliers; coal and fuel supply procurement information, including

prices, volumes, and demand; plant capacity and capacity utilization, and non-public financial

information. DTE does not publicly disclose any of the information in the DTE confidential

materials. Public disclosure of this information would significantly negatively impact DTE’s

ability to negotiate with suppliers – including the Defendants in this matter – and would put DTE

at a disadvantage to its competitors.

                                          ARGUMENT

       Pursuant to the Modified Protective Order, “competitively sensitive information” shall

receive confidential treatment. The DTE confidential materials contain information, including

procurement strategies; business strategies; contract terms, bids, and negotiations with suppliers;

coal and fuel supply procurement information, including prices, volumes, and demand; plant

capacity and capacity utilization, and non-public financial information. This information is

competitively sensitive.




                                                 3
Case: 4:20-cv-00317-SEP Doc. #: 202 Filed: 07/01/20 Page: 4 of 8 PageID #: 25122




       In the Eighth Circuit, “the common-law right of access applies to judicial records in civil

proceedings.” IDT Corp. v. eBay, 709 F.3d 1220, 1222 (8th Cir. 2013; Webster Groves Pub. Sch.

Dist. v. Pulitzer Publ’g Co., 898 F.2d 1371 (8th Cir. 1990). “This right of access is not absolute,”

however, and “requires a weighing of competing interests,” as courts in this Circuit do not

“recognize[e] a ‘strong presumption’ favoring access.” Webster Groves, 989 F.2d at 1376.

Courts weighing whether to seal judicial records in a civil case balance “the degree to which

sealing a judicial record would interfere with the interests served by the common-law right of

access” against “the salutary interests served by maintaining confidentiality of the information

sought to be sealed.” IDT Corp., 709 F.3d at 1223.

       Here, the balance of interests weighs strongly in favor of granting in camera treatment

over DTE’s confidential materials. Most importantly, DTE would be significantly harmed from

public disclosure of this competitively sensitive information. DTE’s current and potential

suppliers – including the Defendants in this matter – could use this information against DTE in

supply negotiations. DTE’s competitors likewise would gain valuable insights into DTE’s

confidential business strategies that they otherwise would not have access to, putting DTE at a

competitive disadvantage. Moreover, DTE is an unrelated third party to this litigation whose

information and business is not the subject of this litigation. DTE does not publicly disclose the

information in the DTE confidential materials. DTE provided these confidential materials

pursuant to subpoenas issued by the FTC and Defendants, and took steps to preserve the

confidentiality of those materials, including marking them as confidential under the Modified

Protective Order.

       The public’s general interest in access does not outweigh the substantial harm to DTE

that would result from disclosure of DTE’s confidential information. DTE’s documents and




                                                 4
Case: 4:20-cv-00317-SEP Doc. #: 202 Filed: 07/01/20 Page: 5 of 8 PageID #: 25123




testimony can be presented to the Court in a generalized way that allows for public access while

protecting the underlying confidential information.

       In the alternative, if the Court does not grant in camera treatment for the DTE

confidential materials, DTE respectfully requests that it have an opportunity to propose

redactions to the public copy of the DTE confidential materials so that certain information

remains confidential from public view.

                                         CONCLUSION

       For the reasons set forth above, DTE respectfully moves this Court to grant its Motion for

In Camera Treatment of Trial Exhibits. A proposed order is attached.




                                                5
Case: 4:20-cv-00317-SEP Doc. #: 202 Filed: 07/01/20 Page: 6 of 8 PageID #: 25124




                     Respectfully submitted,

Date: July 1, 2020


                                          /s/ Brian Rafkin
                                          Brian Rafkin, #1013441 (DC)
                                          Dechert LLP
                                          1900 K Street, NW
                                          Washington, DC 20006
                                          Tel: (202) 261-3318
                                          Email: brian.rafkin@dechert.com

                                          Counsel for Non-Party DTE Energy Company




                                               6
Case: 4:20-cv-00317-SEP Doc. #: 202 Filed: 07/01/20 Page: 7 of 8 PageID #: 25125




                                   CERTIFICATE OF SERVICE

          I hereby certify that July 1, 2020, I electronically filed the foregoing with the Clerk of the

Court by using the CM/ECF system, which will send a notice of electronic filing to all counsel of

record.


Dated: July 1, 2020

                                                 /s/ Brian Rafkin
                                                 Brian Rafkin, #1013441 (DC)
                                                 Dechert LLP
                                                 1900 K Street, NW
                                                 Washington, DC 20006
                                                 Tel: (202) 261-3318
                                                 Email: brian.rafkin@dechert.com

                                                 Counsel for Non-Party DTE Energy Company




                                                    7
Case: 4:20-cv-00317-SEP Doc. #: 202 Filed: 07/01/20 Page: 8 of 8 PageID #: 25126




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI


 FEDERAL TRADE COMMISSION,

                            Plaintiff,

                      v.

 PEABODY ENERGY CORPORATION,                         Civil Action No. 4:20-cv-00317-SEP

 and

 ARCH COAL, INC.

                            Defendants.


                                  [PROPOSED] ORDER

       Upon consideration of the Motion of Non-Party DTE Energy Company for In Camera

Treatment of Trial Exhibits, IT IS HEREBY

       ORDERED that the Motion is GRANTED.

       ISSUED this ______________ day of ______________, 2020, at ___________ a.m./p.m

SO ORDERED:



                                            ____________________________
                                            Hon. Sarah E. Pitlyk
                                            United States District Court Judge




                                               8
